116 F.3d 488
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Gerald Martin WALSH, Defendant-Appellant.
No. 96-55918.
United States Court of Appeals, Ninth Circuit.
Submitted June 3, 1997.*Decided June 5, 1997.

Appeal from the United States District Court for the Central District of California, Nos.  CV-95-05974-JGD, CR-90-00687-JD(CE)-2;  John G. Davies, District Judge, Presiding
Before:  NORRIS, LEAVY and TASHIMA, Circuit Judges.


1
MEMORANDUM**


2
Federal prisoner Gerald Martin Walsh appeals pro se the district court's denial of his 28 U.S.C. 5 2255 motion to vacate on the ground of ineffective assistance of counsel his 1992 conspiracy conviction and the sentence imposed for interstate transport of stolen goods in violation of 18 U.S.C. §§ 371, 2314, 2315.  We affirm for the reasons stated by the district court in its order filed on April 26, 1996.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3